—In an action to recover damages for defamation, the defendants Bridge to Spiritual Freedom, Inc., and Rebecca Ann Laycock appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), entered June 11, 1999, as granted that branch of the plaintiffs’ motion which was to dismiss the allegations contained in paragraph 29 of the first counterclaim asserted against the plaintiff Angela Cubides.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the complained-of portion of the letter sent by the plaintiff Angela Cubides, dated July 6, 1998, was absolutely privileged (see, O’Brien v Alexander, 898 F Supp 162, 170-171, affd 101 F3d 1479; Friedman v Alexander, 79 AD2d 627, 628). O’Brien, J. P., Thompson, S. Miller and H. Miller, JJ., concur.